REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to temporal prediction shifting for scalable video coding.

Prior art for was found for the claims as follows:
Re. Claim 1,
Bracha et al., (US 2015/0281709 A1) disclose the following limitations: 
A method (Bracha: Abstract.) comprising:
receiving, at data processing hardware (Bracha: [0064]-[0070]; Chipset 1005 may provide intercommunication among processor 1010, memory 1012, storage 1014, graphics processor 1015, applications 1016, or radio 1018.), a plurality of data packets (i.e., frames 105) corresponding to an encoded video bit stream (Bracha: Figs. 1-2; Paras. [0035], [0036] disclose receiving video frames 105 corresponding to an encoded video bit stream.), the encoded video bit stream scalable into a plurality of spatial layers (Bracha: Para. [0039] discloses the encoded bit stream is scalable from a lowest-perceived quality level to the best-perceived quality level.);
identifying, by the data processing hardware, a transmission error (i.e., packet loss) for a respective data packet of the plurality of data packets (Bracha: Paras. [0056], [0057] disclose detecting network congestion that results in loss of a key frame of the encoded stream.), the respective data packet comprising a first temporal base layer for a first spatial layer of the encoded video bit stream (Bracha: Paras. [0056], [0057] disclose the hierarchical stream structure includes a first temporal base layer for a first spatial layer of the encoded video bit stream.), (Bracha: Para. [0036] discloses through inter-layer prediction, a dependent enhancement layer sample is predicted from lower layer pictures, such as a temporal base layer.); and
based on the identified transmission error, switching, by the data processing hardware (Bracha: Paras. [0056], [0057], [0063] disclose in order to compensate for the packet loss or frame loss, the encoded bit stream may be modified by increasing/decreasing quality layer level by replacing a key frame lost from the encoded bit stream with a duplicate key frame decoded from the secondary stream. In other words means switching to a different spatial layer that reduces bitrate for the new perceived quality level. The different spatial layer can come from a second bitstream which is unaffected by the transmission error for the respective packet frame that was lost.),

Hannuksela et al., (US 2014/0218473 A1) disclose the first temporal base layer occurring at a first time instance and a second temporal base layer at a second time instance (Hannuksela: Para. [00413] disclose the enhancement layer uses base layer (BL) pictures from different time instants (e.g. EL1 picture uses BL0 and BL1 for referencing).).
	













Re. Claim 11,
Bracha et al., (US 2015/0281709 A1) disclose the following limitations: 
A system (Bracha: Abstract.) comprising:
data processing hardware (Bracha: [0064]-[0070]; Processor 1010.); and
memory hardware in communication with the data processing hardware (Bracha: [0064]-[0070]; Chipset 1005 may provide intercommunication among processor 1010, memory 1012, storage 1014, graphics processor 1015, applications 1016, or radio 1018.), the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising:
receiving a plurality of data packets (i.e., frames 105) corresponding to an encoded video bit stream (Bracha: Figs. 1-2; Paras. [0035], [0036] disclose receiving video frames 105 corresponding to an encoded video bit stream.), the encoded video bit stream scalable into a plurality of spatial layers (Bracha: Para. [0039] discloses the encoded bit stream is scalable from a lowest-perceived quality level to the best-perceived quality level.);
identifying a transmission error (i.e., packet loss) for a respective data packet of the plurality of data packets (Bracha: Paras. [0056], [0057] disclose detecting network congestion that results in loss of a key frame of the encoded stream.), the respective data packet comprising a first temporal base layer for a first spatial layer of the encoded video bit stream (Bracha: Paras. [0056], [0057] disclose the hierarchical stream structure includes a first temporal base layer for a first spatial layer of the encoded video bit stream.), (Bracha: Para. [0036] discloses through inter-layer prediction, a dependent enhancement layer sample is predicted from lower layer pictures, such as a temporal base layer.); and
based on the identified transmission error, switching, (Bracha: Paras. [0056], [0057], [0063] disclose in order to compensate for the packet loss or frame loss, the encoded bit stream may be modified by increasing/decreasing quality layer level by replacing a key frame lost from the encoded bit stream with a duplicate key frame decoded from the secondary stream. In other words means switching to a different spatial layer that reduces bitrate for the new perceived quality level. The different spatial layer can come from a second bitstream which is unaffected by the transmission error for the respective packet frame that was lost.), 

Hannuksela et al., (US 2014/0218473 A1) disclose the first temporal base layer occurring at a first time instance and a second temporal base layer at a second time instance (Hannuksela: Para. [00413] disclose the enhancement layer uses base layer (BL) pictures from different time instants (e.g. EL1 picture uses BL0 and BL1 for referencing).).

Applicant uniquely claimed a distinct feature in the instant invention, which is not found in the prior art, either singularly or in combination. The feature is [Claims 1 & 11] “… wherein an encoder forming the encoded video bit stream shifted the second temporal base layer from the first time instance to the second time instance when the encoded video bit stream was encoded.” This feature is not found or suggested in the prior art.

Claims 1-3, 5-13, 15-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 12-18-2021